Case: 4:20-cv-00317-SEP Doc. #: 379 Filed: 07/29/20 Page: 1 of 2 PageID #: 47480




                    IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF EASTERN DISTRICT OF MISSOURI

FEDERAL TRADE COMMISSION

                    Plaintiff,
                                                    CASE NO. 4:20CV00317-SEP
      vs.

PEABODY ENERGY CORPORATION
AND ARCH COAL, INC.

                    Defendants.


                        OMAHA PUBLIC POWER DISTRICT'S
                    NOTICE OF INTENT TO REQUEST REDACTION

      COMES NOW Omaha Public Power District ("OPPD"), and, in accordance with the
Court's Order Relating to Redactions (Filing 376), notice is hereby given that, by August 6,
2020, OPPD will submit under seal highlighted portions of the transcript of Mr. Gary Ruhl's
July 15, 2020, in camera testimony contained in Volume 2B for redaction.


      DATED this 29th day of July, 2020

                                                OMAHA PUBLIC POWER DISTRICT,

                                         BY:    /s/ Brandon J. Crainer
                                                Stephen M. Bruckner, #17073
                                                Brandon J. Crainer, #24891
                                                FRASER STRYKER PC LLO
                                                500 Energy Plaza
                                                409 South 17th Street
                                                Omaha, NE 68102-2663
                                                (402) 341-6000
                                                sbruckner@fraserstryker.com
                                                bcrainer@fraserstryker.com
                                                Attorneys for Omaha Public Power District
Case: 4:20-cv-00317-SEP Doc. #: 379 Filed: 07/29/20 Page: 2 of 2 PageID #: 47481




                                 CERTIFICATE OF SERVICE
       The undersigned certifies that on this 29th day of July, 2020, the foregoing
document was electronically filed using the CM/ECF system, which will send notification of
such filing to all counsel of record


                                                /s/ Brandon J. Crainer
2400044 v1




                                            2
